Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered April 8, 2005, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree, and *442sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s arguments for a reduced penalty under the Drug Law Reform Act (L 2004, ch 738) are without merit (People v Utsey, 7 NY3d 398 [2006]). Concur—Andrias, J.R, Saxe, Williams, Gonzalez and Kavanagh, JJ.